Citation Nr: 0425341	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a conversion reaction 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1945 to November 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in August 2002 and a 
substantive appeal was received in August 2002.  The veteran 
testified at a Board hearing at the RO in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his September 2003 Board hearing, the veteran testified 
that his service-connected disability had worsened since his 
most recent VA examination in August 2001.  The veteran's 
representative also noted that the record only included VA 
treatment records up to July 2002 and that the veteran had 
received treatment for his service-connected disability at 
the Frank Tejada VA outpatient clinic in San Antonio 
subsequent to July 2002.  The veteran's representative 
requested that the VA obtain these records.  In light of this 
testimony, the Board believes that a new VA examination is 
necessary to assess the current severity of the veteran's 
disability and that all of the veteran's VA treatment records 
from July 2002 forward should be obtained for review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  The RO should also request 
that the veteran provide any evidence in 
his possession that pertains to the 
claim.  

2.  The RO should obtain all treatment 
records for the veteran available from 
the Frank Tejada VA outpatient clinic for 
the time period from July 2002 to 
present, as well as from any other 
treatment provider identified by the 
veteran. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of his service-
connected conversion reaction disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
examination findings are to be clearly 
reported in accordance with VA rating 
criteria applicable to the disability so 
that the RO and the Board may properly 
apply such criteria.  

4.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if a 
higher rating is warranted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




